Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 12/20/2021. With the amendments, claims 1-12 remain pending.  Claims 1, 5 and 9 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a motor comprising: 
a stator; 
a rotor disposed in the stator; 
a shaft coupled to the rotor; and 
a bus bar disposed on the stator, 
wherein the bus bar includes terminals connected to a coil of the stator, and a body configured to insulate the terminals, 
wherein the terminals include a first terminal and a second terminal whose circuits are separated, 
wherein the body includes a first body, a second body separate from the first body, and bridge portions configured to connect the first body and the second body, 

wherein the second terminal is disposed on the second body, 
wherein the first terminal includes a first phase terminal and a first neutral terminal, and 
wherein the second terminal includes a second phase terminal and a second neutral terminal.
Claim 1 now incorporates some of the limitations of claim 5 which was found to be allowable but objected.  The key limitations are those added by amendment.  The closest related prior art is to Neet (U. S. Patent 9768,655).  The busbar by Neet incorporates a first terminal and a second terminal each which connect two sets of respective phase terminals. However, the bus bar by Neet does not have neutral terminals.  Neet shows in figure 3 that there are two sets of phase connections to the windings and two neutrals.  However, Neet does not provide for the neutrals to be connected on terminals of the bus bar.  As such claim 1 now patentably distinguishes over Neet. 
Claims 2-4 and 8 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 5 is allowable for a motor comprising: 
a stator; 
a rotor disposed in the stator; 
a shaft coupled to the rotor; and 
a bus bar disposed on the stator, 
wherein the bus bar includes terminals connected to a coil of the stator, and a body configured to insulate the terminals, 
wherein the terminals include a first terminal and a second terminal whose circuits are separated, 
wherein the body includes a first body, a second body separate from the first body, and bridge portions configured to connect the first body and the second body, 

wherein the second terminal is disposed on the second body, 
wherein the first terminal includes a first phase terminal and a first neutral terminal; and, and 
wherein between a connection end of the first neutral terminal between and a connection end of the first phase terminal and, the connection end of the first neutral terminal, with respect to a circumferential direction of the bus bar, is disposed most adjacent to the bridge portion.
The original version of claim 5 was considered allowable, but objected, now incorporates the subject matter of original claim 1. Claim 5 is closely related to claim 1 by has a further distinguishing limitation. The reasons for allowability of the original claim 1, now apply as the reasons for allowance. 
Claim 6-8 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.  
Claim 9 is allowable for a motor comprising: 
a stator; 
a rotor disposed in the stator; 
a shaft coupled to the rotor; and 
a bus bar disposed on the stator, 
wherein the bus bar includes terminals connected to a coil of the stator, and a body configured to insulate the terminals, 
wherein the terminals include a first terminal and a second terminal whose circuits are separated, 
wherein the body includes a first body, a second body separate from the first body, and bridge portions configured to connect one end portion of the first body and one end portion of the second body that are separated, 
wherein the first terminal is disposed on the first body, 
wherein the second terminal is disposed on the second body, and 
wherein an other end portion of the first body and an other end portion of the second body are disposed to be spaced apart from each other 
wherein the first terminal includes a first phase terminal and a first neutral terminal, and 
wherein the second terminal includes a second phase terminal and a second neutral terminal.
Claim 9 incorporates the same allowable subject matter as incorporated into claim 1.  Claim 9 is now allowable for the reasons applied to claim 1 above and for the further distinguishing subject matter found in claim 9 and not found in claim 9.  Claim 9 is considered non obvious with respect to the closest related prior art. 
Claim 10-12 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 26, 2022